Citation Nr: 9902217	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date for a 100 percent rating for 
service-connected post traumatic stress disorder (PTSD), 
prior to January 30, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to April 
1979.
This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which increased the rating for PTSD from 
50 percent to 100 percent, effective from January 30, 1997.  
The veteran appeals for an earlier effective date for the 100 
percent evaluation. 


REMAND

In reviewing the record, the Board notes that the veteran 
served on active duty from March 1978 to April 1979.  He 
filed his original claim for service connection for a 
psychiatric disorder, along with a claim for service 
connection for a seizure disorder, in April 1980.  The 
service medical records show that he was hospitalized from 
September to October 1978 for evaluation of a generalized 
clonic convulsion.  Following neurological examination and 
diagnostic testing, the impression was convulsion by history 
and withdrawal from alcohol.  Probable PCP intoxication and 
inadequate adjustment reaction to adult life situation were 
also noted.  Additional service medical records show that the 
veteran appeared for sick call in March 1979 complaining of 
dizziness and falling on the floor; a strong odor of alcohol 
was noted at that time.  He was seen several days later and 
it was noted at that time that he had blacked out and bumped 
his head in the shower.  The impression was hyperventilation 
syndrome.  A skull X-ray series was negative.  

Post-service medical evidence dated in 1980 shows that the 
veteran was evaluated and treated for a seizure disorder.  A 
history of an inservice head injury and drug and alcohol 
abuse were noted during this time.  Following a VA 
compensation examination in September 1980, the impression 
was recorded as history of grand mal seizure due to alcohol 
withdrawal and questionable post-traumatic blackouts; the 
examiner indicated that it was doubtful that the veterans 
blackouts were due to a seizure disorder.  Following a VA 
psychiatric examination in July 1980, the impression was no 
mental illness.  The psychiatrist noted the veterans history 
of alcohol abuse and of falling and scrapping his face during 
service and opined that if the veteran had a seizure disorder 
it was unlikely that it was due to the trauma that he (the 
veteran) attributed it to.  Pursuant to a request from a VA 
Medical Board, the veteran was admitted to the Neurology 
Service for observation and evaluation.  In a one sentence 
opinion dated in April 1981, signed by three VA physicians, 
it was noted that the veteran had complex seizures as a 
result of head trauma sustained in the military.

In an unappealed decision in April 1981, the RO granted 
service connection and a 10 percent rating for a seizure 
disorder and denied service connection for a psychiatric 
disorder.  Several subsequent RO decisions denied the 
veterans applications to reopen his claim for service 
connection for a psychiatric disorder, and an RO decision in 
September 1990 increased the rating for his seizure disorder 
to 20 percent.  In a decision entered in June 1994, the RO 
increased the rating for the veterans seizure disorder to 
100 percent and, pursuant to an advisory opinion from the VA 
Director of Compensation and Pension Service, granted 
secondary service connection and a 30 percent rating for a 
generalized anxiety reaction with depression, agoraphobia, 
and panic attacks.  Following the receipt of additional 
evidence, the RO, in an August 1995 decision, rated the 
veterans psychiatric disability as PTSD and increased the 
rating for his psychoneurotic disorder to 50 percent.  The 
medical evidence on file at that time, dated in the 1990s, 
included medical records with history obtained from the 
veteran of inservice beatings.  Following the receipt of 
additional evidence, the RO, in a March 1997 decision, 
increased the rating for the veterans PTSD to 100 percent, 
effective from January 30, 1997.          

In his substantive appeal, the veteran has claimed that an 
earlier effective date for a total rating for PTSD to April 
23, 1980 is warranted on the basis of clear and unmistakable 
error (CUE).  The Board construes the veterans statement as 
raising an issue of CUE in the unappealed April 1981 RO 
decision noted above, which, in pertinent part, denied 
service connection for a psychiatric disorder.  This issue 
has not been adjudicated by the RO and is not in appellate 
status.  A favorable decision on the issue of CUE in the 
April 1981 rating decision would change the effective date 
assigned to the veteran's psychiatric disorder.  These issues 
are therefore "inextricably intertwined," and the originating 
agency must adjudicate the issue of CUE prior to the Board's 
consideration of the issue certified on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).
In view of the foregoing, this case is remanded to the RO for 
the following action:

The RO should develop and adjudicate the 
issue of whether CUE was committed in its 
April 1981 decision denying service 
connection for a psychiatric disorder, 
with particular attention given to 
Russell v. Principi, 3 Vet. App. 310, 
313-315 (1992), Fugo v. Brown, 6 Vet. 
App. 40 (1993), and Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  

If the decision is adverse to the 
veteran, he and his representative should 
be advised of his appellate rights. If a 
notice of disagreement is filed, the 
veteran and his representative should be 
mailed a supplemental statement of the 
case, which should include a summary of 
all the pertinent evidence in the case, 
citation to pertinent law and 
regulations, a discussion of how the law 
and regulations affected the decision, 
and the reasons for the decision.  The 
veteran and his representative should be 
informed of the need to file a 
substantive appeal as to that decision, 
if the veteran wishes the Board to 
consider the matter.  Thereafter, the 
case should be forwarded to the Board.

The purpose of this Remand is to afford the veteran due 
process of law.  Appellate review of the issue of an 
effective date for a 100 percent rating for service-connected 
PTSD, prior to January 30, 1997, is deferred pending the 
outcome of the action requested by this Remand.  





The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted.  No further action is 
required of the veteran until he is further informed.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
